Per Curiam.  Appellant, Brent Standridge, has moved for expedited consideration of his appeal from a circuit court order denying his,petition for writ of mandamus and declaratory judgment, seeking that the appellee, Sharon Priest, Secretary of State, be directed to place Standridge’s name on the ballots for the 1998 elections as a candidate for one of the Arkansas Court of Appeals’ judicial positions created by Act 15 of 1995 (1st Ex. Sess.). Additionally, Standridge has filed a motion to supplement the record. The appellee has not filed a response to either motion. We grant the motion for expedited consideration of this appeal, and we grant appellant’s motion to supplement the record. The appellant filed his brief on September 17, 1998. The appellee’s brief shall be filed by Monday, October 5, 1998. The appellant’s reply brief shall be filed by Wednesday, October 7, 1998.